DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to the Applicants communication on March 31, 2021.
Claims 1, 5, 7, 8, 10, 11, 14, 16, and 17 are amended.
Claims 1-20 are pending in this application
This response is FINAL action on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese in view of Song et al. (US 2020/0311736 A1). Hereinafter referred to as Wiese and Song respectively. 
With respect to claim 1, Wiese teaches an apparatus having programmed instructions that when executed cause the apparatus to: 
receive, via a communication network, information regarding suspicious fraud activity at a first location involving a plurality of transaction cards (Wiese, [0034] teaches fraud detection module 34 is a specially programmed computer system that enables transaction data from multi-party ATM system 20 to be used for determining transaction card fraud when a plurality of transaction cards associated with an issuer 30 are used to execute financial transaction (e.g., cash withdrawals from ATMs 24). In some cases, the cardholder 22 is an account holder that initiates transactions processed by ATM system 20. In other cases, anyone with access to the cardholder's transaction card, for example, fraudsters with counterfeit and/or compromised cards or through a web site or smartphone app can be a cardholder.); 
monitor changes over a first time interval to received information regarding suspicious fraud activity at the first location (Wiese, [0042]-[0043] teaches each ATM 24 collects transaction data. ATMs 24 may store the transaction data and send the transaction data at a particular time and/or at specific intervals to server system 112. ATMs 24 may send the transaction data to server system 112 in "real-time," and server system 112 may store the transaction data); 

However, Wiese does not teach 
wherein the monitored changes include a POC acceleration indicator, wherein the POC acceleration indicator is a rate of change of a POC indicator, wherein the POC indicator is a number of transactions between a first transaction card and the first location over the first time interval.
Song does teach
wherein the monitored changes include a POC acceleration indicator, wherein the POC acceleration indicator is a rate of change of a POC indicator, wherein the POC indicator is a number of transactions between a first transaction card and the first location over the first time interval (Song, [0154] teaches a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities. For example, if a traveling expense general ledger item has suddenly grown by 500% this month when it is compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses., [0100]) teaches "Cash transaction amount" is just used as an example. Other considerations, such as number of cash transactions, acceleration of cash transaction, etc., can also be used to measure the degrees of risks associated with money laundering. In addition to cash, other financial transactions such as checks, wires, ATM, ACH, virtual currency, virtual securities, virtual instruments, credit card, debit card, prepaid card, monetary instruments, transfer, etc., can also be used to measure the degrees of risks associated with money laundering. Those skilled in the art can easily figure out numerous risk factors based on the above example.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for cross-border ATM fraud detection as taught by Wiese and implement a method for protecting individuals, organizations, and financial institutions against many types of financial crimes as taught by Song to provide systems and methods that monitor a recent and significant increase in the volume of inquiries, an unusual number of recently established credit relationships, a material change in the use of credit, especially with respect to recently established credit relationships, or an account that was closed for cause or identified for abuse of account privileges by a financial institution or creditor may represent an unusual pattern (Song, [0180]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to monitor transaction fraud with the motivation being to improve surveillance systems to improve the detection of different types of suspicious activity and help businesses comply with different types of laws and regulations (Song, [0015]).

With respect to claim 2, Wiese in view of Song teaches the invention as stated in claim 1. Wiese further teaches wherein the apparatus arranges the received information regarding suspicious fraud activity at a plurality of locations over a first time interval into a first two-dimensional matrix including suspicious fraud transaction information, the plurality of locations, and the plurality of transaction cards (Wiese, [0022] teaches The interchange network is configured to process transaction card transactions between cardholders and the issuer banks of the cardholders' transaction cards. The transaction information includes data relating to automated teller machine (ATM) transactions (e.g., cash withdrawals) made by the cardholder. Specifically, the transaction information includes timestamps and location (e.g., country identifiers) for each ATM transaction. See also [0066]).
Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese in view Song in further view of Patil et al. (US 2009/0125543 A1). Hereinafter referred to as Wiese, Song, and Patil respectively. 
With respect to claim 3, Wiese teaches the invention as stated in claim 2. However, Wiese does not further teaches wherein the apparatus arranges the received information regarding suspicious fraud activity at the plurality of locations over a second time interval into a second two-dimensional matrix using received suspicious fraud transaction information, locations, and the plurality of transaction cards.
Patil does teach wherein the apparatus arranges the received information regarding suspicious fraud activity at the plurality of locations over a second time interval into a second two-dimensional matrix using received suspicious fraud transaction information, locations, and the plurality of transaction cards (Patil, FIG. 15, [0055] teaches is a diagram of an example data structure displaying a plurality of adjacency matrices shown as a data structure 1500. See also [0028] and [0043]). 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for monitor a recent and significant increase in the volume of inquiries, an unusual number of recently established credit relationships, a material change in the use of credit, especially with respect to recently established credit relationships, or an account that was closed for cause or identified for abuse of account privileges by a financial institution or creditor may represent an unusual pattern as taught by Wiese in view of Song and implement transaction data using an adjacency matrix as taught by Patil to provide a matrix of card identifiers versus merchants can be formed by Ajax, or its designated agent or associated business for tracking individual card usage (Patil, [0021]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to storing and tracking transaction data with the motivations being to detect on-going fraud, the buying habits of customers and potential customers, and a host of other information (Patil, [0003]).

With respect to claim 4, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 3. However, Wiese in view of Song does not teach further wherein the apparatus identifies the POC location by comparing data.
Patil does teach wherein the apparatus identifies the POC location by comparing data between the first two-dimensional matrix and the second two-dimensional matrix ((Patil, FIG. 15, [0055] teaches is a diagram of an example data structure displaying a plurality of adjacency matrices shown as a data structure 1500. See also [0037]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for monitor a recent and significant increase in the volume of inquiries, an unusual number of recently established credit relationships, a material change in the use of credit, especially with respect to recently established credit relationships, or an account that was closed for cause or identified for abuse of account privileges by a financial institution or creditor may represent an unusual pattern as taught by Wiese in view of Song and implement transaction data using an adjacency matrix as taught by Patil to execute the motivation as mentioned in claim 3.
With respect to claim 5, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 4. However, Song further teaches wherein comparing data includes determining a point of compromise (POC) indicator, a POC acceleration indicator, and a card fraud acceleration indicator.
Song does teach
wherein comparing data includes determining a point of compromise (POC) indicator, a POC acceleration indicator, and a card fraud acceleration indicator (Song, [0099] teaches a person with a total cash transactional amount of $60,000 during a period of 30 days is classified into the amount level of "between $50,001 and $250,000," and has a risk score of 100., [0154] teaches a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities. For example, if a traveling expense general ledger item has suddenly grown by 500% this month when it is compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses., [0100]) teaches "Cash transaction amount" is just used as an example. Other considerations, such as number of cash transactions, acceleration of cash transaction, etc., can also be used to measure the degrees of risks associated with money laundering. In addition to cash, other financial transactions such as checks, wires, ATM, ACH, virtual currency, virtual securities, virtual instruments, credit card, debit card, prepaid card, monetary instruments, transfer, etc., can also be used to measure the degrees of risks associated with money laundering. Those skilled in the art can easily figure out numerous risk factors based on the above example.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for cross-border ATM fraud detection as taught by Wiese and implement a method for protecting individuals, organizations, and financial institutions against many types of financial crimes as taught by Song to execute the motivation as mentioned in claim 1.
With respect to claim 6, Wiese in view of Song teaches the invention as stated in claim 1. However, Wiese in view of Song does not teach wherein the apparatus arranges the received information regarding suspicious fraud activity at a plurality of locations over a plurality of time intervals 20 4846-6752-6815.1Atty. Dkt. No. 055555-1262 into a three-dimensional matrix of suspicious fraud transaction information, the plurality of locations, and the plurality of transaction cards.
Patil does teach 
wherein the apparatus arranges the received information regarding suspicious fraud activity at a plurality of locations over a plurality of time intervals 204846-6752-6815.1Atty. Dkt. No. 055555-1262into a three-dimensional matrix of suspicious fraud transaction information, the plurality of locations, and the plurality of transaction cards (Patil, [0037], [0043]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for monitor a recent and significant increase in the volume of inquiries, an unusual number of recently established credit relationships, a material change in the use of credit, especially with respect to recently established credit relationships, or an account that was closed for cause or identified for abuse of account privileges by a financial institution or creditor may represent an unusual pattern as taught by Wiese in view of Song and implement transaction data using an adjacency matrix as taught by Patil to execute the motivation as mentioned in claim 3.

With respect to claim 7, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 6. However, Wiese does not further teach wherein the apparatus identifies the POC location by calculating a POC acceleration indicator.
 Song does teach
wherein the apparatus identifies the POC location by calculating a POC acceleration indicator (Song, [0099] teaches a person with a total cash transactional amount of $60,000 during a period of 30 days is classified into the amount level of "between $50,001 and $250,000," and has a risk score of 100., [0154] teaches a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities. For example, if a traveling expense general ledger item has suddenly grown by 500% this month when it is compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses., [0100]) teaches "Cash transaction amount" is just used as an example. Other considerations, such as number of cash transactions, acceleration of cash transaction, etc., can also be used to measure the degrees of risks associated with money laundering. In addition to cash, other financial transactions such as checks, wires, ATM, ACH, virtual currency, virtual securities, virtual instruments, credit card, debit card, prepaid card, monetary instruments, transfer, etc., can also be used to measure the degrees of risks associated with money laundering. Those skilled in the art can easily figure out numerous risk factors based on the above example.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for cross-border ATM fraud detection as taught by Wiese and implement a method for protecting individuals, organizations, and financial institutions against many types of financial crimes as taught by Song to execute the motivation as mentioned in claim 1.

With respect to claim 8, Wiese teaches A computerized method comprising: 
collecting, by a computer processor, location data for suspicious fraud transactions involving a plurality of transaction cards over a first time window (Wiese, [0034]);
and a POC acceleration indicator, wherein the POC acceleration indicator is a rate of change of a POC indicator, wherein the POC indicator is a number of transactions between a first transaction card and the first location over the first time interval, and wherein the POC acceleration indicator is compared to a threshold. 
Song does teach
and a POC acceleration indicator, wherein the POC acceleration indicator is a rate of change of a POC indicator, wherein the POC indicator is a number of transactions between a first transaction card and the first location over the first time interval, and wherein the POC acceleration indicator is compared to a threshold (Song, [0099] teaches a person with a total cash transactional amount of $60,000 during a period of 30 days is classified into the amount level of "between $50,001 and $250,000," and has a risk score of 100., [0154] teaches a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities. For example, if a traveling expense general ledger item has suddenly grown by 500% this month when it is compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses., [0100]) teaches "Cash transaction amount" is just used as an example. Other considerations, such as number of cash transactions, acceleration of cash transaction, etc., can also be used to measure the degrees of risks associated with money laundering. In addition to cash, other financial transactions such as checks, wires, ATM, ACH, virtual currency, virtual securities, virtual instruments, credit card, debit card, prepaid card, monetary instruments, transfer, etc., can also be used to measure the degrees of risks associated with money laundering. Those skilled in the art can easily figure out numerous risk factors based on the above example.).

 However, Wiese in view of Song does not teach 
constructing, by the computer processor, a three-dimensional matrix using collected locations and associated transaction cards over a plurality of time windows;
updating, by the computer processor, indicators in the three-dimensional matrix after each new time window;
and generating, by the computer processor, from indicators in the three-dimensional matrix at each update a candidate point-of-compromise (POC) location.
Patil does teach
constructing, by the computer processor, a three-dimensional matrix using collected locations and associated transaction cards over a plurality of time windows (Patil, [0043] teaches In addition to these X and Y axes, a Z axis may be added to reflect changes over time relating to the sending and receiving accounts and the X and Y axes and their plurality of convergence points (e.g., representing transaction data). In some example embodiments, the addition of the Z axis would have the effect of providing a topology for the plurality of convergence points. This topology may, for example, allow for the plurality of convergence points to be compared to one another over time so as to provide a context for understand the X and Y axes. FIG. 15, [0055], [0042]); 
updating, by the computer processor, indicators in the three-dimensional matrix after each new time window (Patil, [0045] teaches the use of a recursive or iterative operation to show data displayed in the X, Y, or Z axes of an adjacency matrix (see e.g., FIGS. 3 through 9) over a change in time. For example, in one embodiment, a beginning and ending point of time is selected as is the transaction data associated with the period between the beginning and ending point. The beginning and ending point of time may define a block of time, [0059] teaches A table 1702 is also shown containing transaction amount data. This transaction amount data may be, for example, formatted using, for example, an integer, float, double, currency, or some other suitable data type. Also shown is a Table 1703 containing time of day and date information pertaining to a particular transaction. This time of day and date information may be formatted using, for example, a date data type, string data type, or some other suitable data type. A table 1704 is also shown containing geographical location data where this geographical location data may be, for example, a longitude and/or latitude descriptor, Global Positioning System (GPS) descriptor, or some other suitable descriptor format using, for example, a string, XML, or other suitable data type.); 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for monitor a recent and significant increase in the volume of inquiries, an unusual number of recently established credit relationships, a material change in the use of credit, especially with respect to recently established credit relationships, or an account that was closed for cause or identified for abuse of account privileges by a financial institution or creditor may represent an unusual pattern as taught by Wiese in view of Song and implement transaction data using an adjacency matrix as taught by Patil to execute the motivation as mentioned in claim 3.

With respect to claim 9, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 8. Wiese further teaches further comprising collecting location data for non-fraud transactions over the first time window (Wiese, [0046] teaches In one example, the additional databases may include, for example, and without limitation, transaction data from: ATMs hosted by another host bank, ATMs associated on another ATM network, and/or known compromised ATMs. Macro fraud detection module 34 may use this additional transaction data to generate updated operating parameter rules, Note: Examiner reasonably interprets that the database is recording activity in various ATMS’s which is suggesting a potential point of compromise).
With respect to claim 10, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 8. Wiese further teaches wherein generating from indicators in the three-dimensional matrix at each update the candidate POC location includes generating from the three-dimensional matrix at each update the POC indicator, 

With respect to claim 11, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 8.  Wiese further teaches further comprising generating an alert regarding the POC location based on the point-of-compromise (POC) indicator, the POC acceleration indicator, and the card fraud acceleration indicator (Wiese, [0023] teaches After the real-time transaction information exceeds a predetermined threshold value, various tiers of additional analysis, notification, and/or alerting can be implemented. As the abnormal activity becomes more and more suspicious, further actions can be taken, including having the macro fraud detection module decline further transactions initiated be one or more issuers in one or more countries.).

With respect to claim 12, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 8. Wiese further teaches further comprising repeating the collecting operations over additional time windows (Wiese, [0023] teaches After the real-time transaction information exceeds a predetermined threshold value, various tiers of additional analysis, notification, and/or alerting can be implemented. As the abnormal activity becomes more and more suspicious, further actions can be taken, including having the macro fraud detection module decline further transactions initiated be one or more issuers in one or more countries.).

With respect to claim 13, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 8. Wiese further teaches wherein indicators include a rate of change of the suspicious fraud transactions at a first location (Wiese, [0074]).

With respect to claim 14, Wiese in view of Patil teaches A non-transitory computer readable media with computer-executable instructions embodied thereon that, when executed by a processor of a system, cause the system to perform a process comprising (Wiese, [0089]): 
collecting location data for suspicious fraud transactions over a first time window (Wiese, [0042] teaches each ATM 24 collects transaction data. ATMs 24 may store the transaction data and send the transaction data at a particular time and/or at specific intervals to server system 112. ATMs 24 may send the transaction data to server system 112 in "real-time," and server system 112 may store the transaction data, [0059] teaches Macro fraud detection module 34 includes a receiving component 504 for receiving transaction data 514 from an ATM, for example, ATM 24 (shown in FIG. 1), and/or server system 112, wherein transaction data 514 includes, for example, total transaction amounts, time of the transactions, and a location of the transactions.); 
constructing a three-dimensional data structure using collected locations and associated transaction cards over a plurality of time windows (Wiese, [0024-0025], Note: Examiner reasonably interprets that the 30 min buckets are aggregated data recorded during a 30 min intervals, therefore suggesting a plurality of time windows);
However, Wiese not further teach
and a POC acceleration indicator, wherein the POC acceleration indicator is a rate of change of a POC indicator, wherein the POC indicator is a number of transactions between a first transaction card and the first location over the first time interval, and wherein the POC acceleration indicator is compared to a threshold.
Song does teach
and a POC acceleration indicator, wherein the POC acceleration indicator is a rate of change of a POC indicator, wherein the POC indicator is a number of transactions between a first transaction card and the first location over the first time interval, and wherein the POC acceleration indicator is compared to a threshold (Song, [0099] teaches a person with a total cash transactional amount of $60,000 during a period of 30 days is classified into the amount level of "between $50,001 and $250,000," and has a risk score of 100., [0154] teaches a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities. For example, if a traveling expense general ledger item has suddenly grown by 500% this month when it is compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses., [0100]) teaches "Cash transaction amount" is just used as an example. Other considerations, such as number of cash transactions, acceleration of cash transaction, etc., can also be used to measure the degrees of risks associated with money laundering. In addition to cash, other financial transactions such as checks, wires, ATM, ACH, virtual currency, virtual securities, virtual instruments, credit card, debit card, prepaid card, monetary instruments, transfer, etc., can also be used to measure the degrees of risks associated with money laundering. Those skilled in the art can easily figure out numerous risk factors based on the above example.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for cross-border ATM fraud detection as taught by Wiese and implement a method for protecting individuals, organizations, and financial institutions against many types of financial crimes as taught by Song to execute the motivation as mentioned in claim 1.
However, Wiese in view of Song does not teach
updating indicators in the three-dimensional data structure after each new time window;
and generating from indicators in the three-dimensional data structure at each update a candidate point-of-compromise (POC) location.
Patil does teach
updating indicators in the three-dimensional data structure after each new time window (Patil, [0045] teaches A recursive or iterative operation is then executed so as to display the changes in the selected transaction data over each recursive or iterative step. The result of the execution of this recursive or iterative step is an animation effect showing a change of the transaction data over time.);
and generating from indicators in the three-dimensional data structure at each update a candidate point-of-compromise (POC) location (Patil, [0045] teaches A recursive or iterative operation is then executed so as to display the changes in the selected transaction data over each recursive or iterative step. The result of the execution of this recursive or iterative step is an animation effect showing a change of the transaction data over time., [0055], FIG. 15).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for monitor a recent and significant increase in the volume of inquiries, an unusual number of recently established credit relationships, a material change in the use of credit, especially with respect to recently established credit relationships, or an account that was closed for cause or identified for abuse of account privileges by a financial institution or creditor may represent an unusual pattern as taught by Wiese in view of Song and implement transaction data using an adjacency matrix as taught by Patil to execute the motivation as mentioned in claim 3.

With respect to claim 15, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 14. Wiese further teaches wherein indicators include a rate of change of the suspicious fraud transactions at a first location (Wiese, [0074]).

With respect to claim 16, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 14. Wiese further teaches wherein the first time window is adjustable (Wiese, [0043]).

With respect to claim 17, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 14. Wiese further teaches wherein the update of candidate POC location changes when indicators change more than a threshold amount (Wiese, [0046] teaches the additional databases may include, for example, and without limitation, transaction data from: ATMs hosted by another host bank, ATMs associated on another ATM network, and/or known compromised ATMs. Macro fraud detection module 34 may use this additional transaction data to generate updated operating parameter rules. For example, macro fraud detection module 34 may use transaction data from known normal ATMs to define a normal activity range for a transaction card and/or group of transaction cards associated with an issuer. The term "normal activity range" is used herein to refer generally to known or likely normal activity of a transaction card and/or group of transaction cards associated with an issuer and used at ATMs 24, wherein "normal" is used generally to mean "uncompromised." See also [0063]).

With respect to claim 18, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 14. However, Wiese in view of Song does not teach wherein the data structure is a matrix.
Patil does teach 
wherein the data structure is a matrix (Patil, [0017]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for monitor a recent and significant increase in the volume of inquiries, an unusual number of recently established credit relationships, a material change in the use of credit, especially with respect to recently established credit relationships, or an account that was closed for cause or identified for abuse of account privileges by a financial institution or creditor may represent an unusual pattern as taught by Wiese in view of Song and implement transaction data using an adjacency matrix as taught by Patil to execute the motivation as mentioned in claim 3.

With respect to claim 19, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 18. However, Wiese in view of Song does not teach further comprising resizing the matrix based on collected data.
Patil does teach
further comprising resizing the matrix based on collected data (Patil, [0043] teaches In addition to these X and Y axes, a Z axis may be added to reflect changes over time relating to the sending and receiving accounts and the X and Y axes and their plurality of convergence points (e.g., representing transaction data). In some example embodiments, the addition of the Z axis would have the effect of providing a topology for the plurality of convergence points. This topology may, for example, allow for the plurality of convergence points to be compared to one another over time so as to provide a context for understand the X and Y axes. Note: Examiner reasonably interprets that the 2-dimensional data, X and Y data, are adjusted when Z dimension data is added, therefore suggesting a resizing of the matrix.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system for monitor a recent and significant increase in the volume of inquiries, an unusual number of recently established credit relationships, a material change in the use of credit, especially with respect to recently established credit relationships, or an account that was closed for cause or identified for abuse of account privileges by a financial institution or creditor may represent an unusual pattern as taught by Wiese in view of Song and implement transaction data using an adjacency matrix as taught by Patil to execute the motivation as mentioned in claim 3.

With respect to claim 20, Wiese in view of Song in further view of Patil teaches the invention as stated in claim 14. Wiese further teaches further comprising receiving data confirming the candidate POC location as compromised (Wiese, [0024-0025]).

Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive.
With respect to the new amended claim 16, the Examiner respectfully withdraws the 35 U.S.C 112(d) rejection.
Regarding the 35 U.S.C 102 rejection, the applicant argued that the rejection is moot in light of the new amended claims 1, 8, and 14. The Applicant argued 1st on page 8, 
“First, paragraph [0024] of Weise discloses a velocity of thirty minute buckets and a percentage difference between consecutive velocities. A difference is not the same as rate of change of a POC indicator. Therefore, paragraph [0024] of Weise does not teach a POC acceleration indicator that is a rate of change of a POC indicator.”
The Applicant argued 2nd on page 8,
“Second, even if the velocity difference is the same as a rate of change of a POC indicator, paragraph [0025] of Weise merely discloses comparing other metrics to maximum threshold values. Weise is completely silent on how the velocity difference is used. In contrast, the claim teaches that monitored changes that surpass a threshold that indicates suspicious fraud activity, and that the monitored changes include the POC acceleration indicator.”
In effort of compact prosecution, the Examiner respectfully traverses the rejection and cites and highlights that Song does teach “a rate of change” as cited in prior art paragraph [0154], “if a traveling expense general ledger item has suddenly grown by 500% this month when it is compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses.” The examiner emphasizes that the percent difference of transaction frequency over a period of time is a rate of change.
Therefore the 103 rejection has been sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on MON-FRI @ 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697    
                                                                                                                                                                                                   /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697